DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Remarks


This office action is responsive to the amendment filed on 10/25/2022.  Claims 1-20 are presented for examination.  Independent claims 1, 11, 16 were amended and dependent claims 5, 6, 15, 20 were amended.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 11, and 16, argues that Grossmann fails to teach “a first animation layer generated based on the first plurality shots” and “a second animation layer generated based on the second plurality of shots, wherein the second animation layer is an additive layer over the first animation layer’.  However, the Examiner respectfully disagrees.

According to Grossmann, a first and second animation layer corresponds to Grossmann's live action scenes and computer-generated content [see para. 0084, 0085, 0104].  In addition, Grossmann teaches that what the camera “sees” in the virtual world may then be composited or layered on top of video stream coming from the physical world [see para. 0085].  Accordingly, Grossmann's teachings correspond to the second animation layer being an additive layer over the first animation layer.  Therefore, Grossmann does teach “a first animation layer generated based on the first plurality shots” and “a second animation layer generated based on the second plurality of shots, wherein the second animation layer is an additive layer over the first animation layer”.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al. (U.S. Patent Application 20190066387) in view of Goldenberg et al. (U.S. Patent Application 20120226983).

In regards to claim 1, Grossmann teaches a computer-implemented method [Fig. 2; e.g. virtual media production process, 0045] comprising: 
obtaining, by a computing system [Fig. 1; e.g. virtual media production system, 0040], data associated with a computer-based experience [e.g. real time output of content from the game engine, 0105-0107], wherein the computer-based experience is based on interactive real-time technology [Fig. 9; e.g. a plurality of virtual users collaborate in real-time during virtual production, 0083, 0105-0107]; 
configuring, by the computing system, at least one first virtual camera [e.g. virtual camera, 0071, 0083-0085, 0104] associated with a first timeline [e.g. timeline, 0053, 0057, 0098] within the computer-based experience in an animation creation application [e.g. virtual production application, 0071, 0083-0085, 0104]; 
generating, by the computing system, for the first timeline, a first plurality of shots [e.g. snapshots, 0091] that correspond to two-dimensional content [e.g. picture, 0091] from an edit cut of content [e.g. consolidated scene files and dependencies for further editing of those files, 0071] that includes at least a first object [e.g. object, 0053, 0098] captured by the at least one virtual camera in the animation creation application [e.g. captured by the virtual camera in the virtual production application, 0062, 0071, 0079, 0085, 0091]; and 
generating, by the computing system, data associated with a two-dimensional version of the computer-based experience [e.g. assets associated with the character model of the character animation, 0104] in a real-time engine [e.g. game engine, 0104] based on a first animation layer [e.g. live action scenes, 0084-0085, 0104] generated based on the first plurality of shots and a second animation layer [e.g. computer-generated content, 0084-0085, 0104] generated based on the second plurality of shots [e.g. snapshots from their respective virtual cameras on the virtual camera crane and the tripod, 0083-0085, 0091, 0104], wherein the second animation layer is an additive layer over the first animation layer [e.g. what the camera sees in the virtual world may then be composited or layered on top of video stream coming from the physical world, 0085] and the two-dimensional version can be rendered based on the generated data [e.g. rendering the character animation based on the animated assets, 0042, 0104-0105].
Grossmann does not explicitly teach
importing, by the computing system, a second timeline, different from the first timeline, of two-dimensional content generated based on a second plurality of shots that includes at least a second object captured by at least one second virtual camera.
However, Goldenberg teaches
importing [e.g. adding, 0024-0025, 0027, 0029], by the computing system, a second timeline [e.g. additional timeline, 0024-0025, 0027, 0029], different from the first timeline, of two-dimensional content [e.g. animation, 0021] generated based on a second plurality of shots [e.g. video frames, 0021] that includes at least a second object [e.g. object in the additional timeline, 0024-0025, 0027, 0029] captured by at least one second virtual camera [e.g. multiple virtual cameras, 0027].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Grossmann’s method with the features of
importing, by the computing system, a second timeline, different from the first timeline, of two-dimensional content generated based on a second plurality of shots that includes at least a second object captured by at least one second virtual camera
in the same conventional manner as taught by Goldenberg because Goldenberg provides an improved method for copying an object without releasing the mouse or stylus [0018].

In regards to claim 2, Grossmann teaches the computer-implemented method of claim 1, further comprising: rendering, by the computing system, the two-dimensional version in the real-time engine [e.g. rendering the character animation in the live action video with the game engine, 0042, 0104-0105].

In regards to claim 3, Grossmann teaches the computer-implemented method of claim 1, wherein generating the first plurality of shots that correspond to the two-dimensional content [see rejection of claim 1 above] further comprises: 
obtaining, by the computing system, data associated with the edit cut of the computer-based experience from non-linear video editing software [e.g. A context menu is received for editing objects in a scene by moving the object to a different point in time using an interaction tool of the set of virtual media production tools, 0089, also see 0076].

In regards to claim 4, Grossmann teaches the computer-implemented method of claim 1, wherein generating the first plurality of shots that correspond to the two-dimensional content [see rejection of claim 1 above] further comprises: 
importing, by the computing system, data associated with the first plurality of shots generated in the animation creation application into the real-time engine [e.g. the assets are loaded into the game engine, 0104, also see 0036, 0039].

In regards to claim 5, Grossmann teaches the computer-implemented method of claim 4, further comprising: 
generating, by the computing system, the first animation layer [e.g. live action scenes, 0084, 0085, 0104] that is separate from the second animation layer [e.g. the computer-generated content and the live action scenes are separate before the augmentation, 0084, 0085, 0104], wherein adjustments made to a shot in the first plurality of shots are applied to the first animation layer [e.g. The client updates scenes by changing the appearance or position of 3D objects within the virtual world. Each update is applied to the live action scenes, 0071-0073, 0084, 0085, 0104].

In regards to claim 6, Grossmann teaches the computer-implemented method of claim 4, further comprising: 
generating, by the computing system, the first animation layer [e.g. live action scenes, 0084, 0085, 0104] associated with the first timeline [e.g. timeline, 0057-0058] that is separate from the second animation layer [e.g. the computer-generated content and the live actions scenes are separate before the augmentation, 0084, 0085, 0104], wherein adjustments made to the first timeline corresponding to the two-dimensional version are applied to the first animation layer [e.g. Changes occur to the object within a timeline. The changes are applied to the live action scenes, 0053, 0057, 0098].
Grossmann does not explicitly teach the second timeline.
However, Goldenberg teaches the second timeline [e.g. An object from the timeline 302A can be pasted only in a timeline relating to a virtual camera, or an object relating to character performance or motion can be pasted only in a corresponding timeline. A timeline for the character performance or motion corresponds to the second timeline,  0040, also see 0024-0025, 0027, 0029].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Grossmann’s method with the features of the second timeline in the same conventional manner as taught by Goldenberg because multiple timelines are well known and commonly used in the art of video/animation editing systems.

In regards to claim 7, Grossmann teaches the computer-implemented method of claim 1, wherein generating the first plurality of shots that correspond to the two-dimensional content [see rejection of claim 1 above] further comprises: 
applying, by the computing system, one or more animation fixes to at least one shot for the two-dimensional version in the animation creation application [e.g. keyframe animations of the objects are changed, 0058, 0059, 0062, 0107].

In regards to claim 8, Grossmann teaches the computer-implemented method of claim 7, wherein applying the one or more animation fixes to at least one shot for the two-dimensional version in the animation creation application [see rejection of claim 7 above] further comprises: 
creating, by the computing system, a copy of the at least one shot prior to application of the one or more animation fixes [e.g. recreate the unique recordings of animated events prior to further modifications, 0059, 0062, 0092], wherein the one or more animation fixes are applied to the copy [e.g. further modifications are applied to the copies of video and audio recordings of animated events, 0059, 0062, 0092].

In regards to claim 9, Grossmann teaches the computer-implemented method of claim 1, further comprising: 
applying, by the computing system, lighting and one or more media effects to frames associated with the computer-based experience in the real-time engine [e.g. The client changes the lighting of the virtual world and creates a variety of light sources that are represented by virtual avatars for their physical world counterparts so that the lights are changed by passing light parameters to connected physical lights in the physical world. The changes affect the real-time captured images, 0072, 0089, 0093, 0101]; and 
applying, by the computing system, lighting and one or more media effects to frames associated with the two-dimensional version in the real-time engine [e.g. The client changes the lighting of the virtual world and creates a variety of light sources that are represented by virtual avatars for their physical world counterparts so that the lights are changed by passing light parameters to connected physical lights in the physical world. The changes affect the virtual objects within the virtual world, 0072, 0089, 0093, 0101], wherein the lighting and the one or more media effects to frames associated with the two-dimensional version are added on top of the lighting and the one or more media effects applied to the computer-based experience [e.g. What the virtual camera sees in the virtual world can be layered on top of the video stream coming from the physical world. In other words, the lighting and media effects that changed the virtual objects are layered on top of the changed real-time captured images, 0085, 0093, 0101, 0104].

In regards to claim 10, Grossmann teaches the computer-implemented method of claim 1, 
wherein the computer-based experience is based on immersive real-time technology [e.g. The technology described herein may leverage physical and software-based user interfaces that merge and unite the physical world and the virtual world, which allows users to produce new forms of content with a user experience and user interactions that emulate traditional processes. The content comprises a mixture of live action media and computer generated media, 0036, 0107, 0109], or 
wherein the data associated with the two-dimensional version is interactive 2D content [e.g. interactive video content, 0036, 0107, 0109].

In regards to claim 11, the claim recites similar limitations as claim 1, but in the form of a system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform the method of claim 1.  Furthermore, Grossmann teaches a system [Fig. 1; e.g. virtual media production system, 0040] comprising: at least one processor [e.g. processor, 0010]; and a memory [e.g. non-transitory computer-readable medium, 0010] storing instructions [e.g. instructions, 0010] that, when executed by the at least one processor, cause the system to perform the method of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 12, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 13, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 14, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 15, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 16, the claim recites similar limitations as claim 1, but in the form of a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform the method of claim 1.  Furthermore, Grossmann teaches a non-transitory computer-readable storage medium [e.g. non-transitory computer-readable medium, 0010] including instructions [e.g. instructions, 0010] that, when executed by at least one processor [e.g. processor, 0010] of a computing system [Fig. 1; e.g. virtual media production system, 0040], cause the computing system to perform the method of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 17, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 18, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 19, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 20, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.


Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Acting Supervisory Patent Examiner, Art Unit 2612